Citation Nr: 1416894	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disability (now claimed as a left knee disability) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for folliculitis/chloracne (now claimed as bumps of the face, neck, head, and abdomen), and, if so, whether service connection is warranted.

3.  Entitlement to service connection for gout of both great toes, claimed as pain and swelling, to include as due to herbicide exposure.

4.  Entitlement to service connection for rectal bleeding, to include as due to herbicide exposure.

5.  Entitlement to service connection for joint/pelvis pain, to include as due to herbicide exposure.

6.  Entitlement to service connection for venous thrombosis, to include as due to herbicide exposure.

7.  Entitlement to service connection for neck pain, to include as due to herbicide exposure.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

9.  Entitlement to service connection for a kidney disability/pain in the kidney area, to include as due to herbicide exposure.

10.  Entitlement to service connection for allergies, to include as due to herbicide exposure.

11.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

12.  Entitlement to service connection for a positive microalbuminuria test, to include as due to herbicide exposure.

13.  Entitlement to service connection for hyperglycemia, to include as due to herbicide exposure.

14.  Entitlement to service connection for urinary complications with incontinence, to include as due to herbicide exposure.

15.  Entitlement to service connection for dermatitis/recurrent fungal rash, to include as due to herbicide exposure.

16.  Entitlement to service connection for erectile dysfunction (ED), to include as due to herbicide exposure.

17.  Entitlement to service connection for sinusitis, to include as due to herbicide exposure.

18.  Entitlement to service connection for edema of both legs, to include as due to herbicide exposure.

19.  Entitlement to service connection for loss of vision.

20.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1961 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record shows that the Veteran cancelled the request for a Decision Review Officer (DRO) hearing, and, in February 2010, an informal DRO hearing before a Decision Review Officer (DRO) was held in lieu of a formal hearing.  See February 2010 VA Form 21-4138; see also February 2010 Informal Hearing Conference Report. 

Although the Veteran stated, on the August 2009 Notice of Disagreement (NOD), that he desired a Board hearing, the Veteran later indicated that he did not want a Board hearing; therefore, there is no pending request for a Board hearing.  See January 2010 Information Regarding Your Request for A Local Hearing (indicating that he wanted to withdraw the request for a Board hearing); March 2010 VA Form 9 (indicating that he did not want a Board hearing).  

The record further shows that the Veteran is currently diagnosed with a recurrent fungal rash, which is a new disability separate and distinct from folliculitis; therefore, the Board finds that it is appropriate to adjudicate service connection for dermatitis, to include a recurrent fungal rash, as an original claim for service connection, rather than a petition to reopen the previously denied claim for folliculitis.  Velez v. Shinseki, 23 Vet. App. 199, 203 (2009) (noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

The issue of service connection for coronary artery disease (CAD) was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2010 VA Form 21-4138; February 2010 DRO Informal Hearing Report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: (1) service connection for allergies; (2) service connection for dermatitis/recurrent fungal rash; (3) service connection for sinusitis; and (4) service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  In the February 2002 rating decision, the RO denied service connection for a bilateral knee disability on the bases that, although then-current treatment records showed numerous complaints of bilateral knee pain, the service treatment records did not show treatment or injury of the knees, and the evidence did not show a link between the bilateral knee disability and service.

2.  The Veteran did not appeal the February 2002 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.  

3.  Evidence received since the February 2002 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the service connection claim for a knee disability. 

4.  In the June 2004 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for folliculitis because the evidence received did not show that folliculitis was related to or caused by service; therefore, it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

5.  The Veteran did not appeal the June 2004 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.  

6.  Evidence received since the June 2004 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the service connection claim for folliculitis.

7.  The Veteran is presumed to have been exposed to herbicide agents during service in the Republic of Vietnam. 

8.   Gout, venous thrombosis, osteoarthritis, hypertension, urinary incontinence, and ED are not diseases associated with herbicide exposure; therefore, they are not presumed to be due to exposure to herbicide agents during service.  

9.  No toe or joint injury or disease or chronic symptoms of gout were manifested during service.

10.  Symptoms of gout have not been continuous since service separation and did not manifest to a compensable degree in the year following service separation.  

11.  The Veteran's current gout first manifested many years after service and is not causally or etiologically related to service.

12.  Current rectal bleeding has not been attributed to an underlying pathology.  

13.  Current joint/pelvis pain are symptoms of gout.  

14.  There was neither vascular injury or disease nor chronic symptoms of venous thrombosis manifested during service.

15.  Symptoms of venous thrombosis have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

16.  The Veteran's current venous thrombosis first manifested many years after service and is not causally or etiologically related to service.

17.  There was no neck injury or disease nor chronic symptoms of osteoarthritis manifested during service.

18.  Symptoms of cervical spine osteoarthritis have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

19.  The Veteran's current cervical spine osteoarthritis first manifested many years after service and is not causally or etiologically related to service.

20.  The Veteran does not have a current gastrointestinal disability, including GERD.

21.  The Veteran does not have a current kidney disability, and pain in the kidney area has not been attributed to an underlying pathology.  

22.  There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

23.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

24.  The Veteran's current hypertension first manifested many years after service and is not causally or etiologically related to service.

25.  A positive microalbuminuria test is a laboratory finding which reflects an increase in urinary albumin excretion; it is not a disease for VA compensation purposes.

26.  Hyperglycemia is a laboratory finding which reflects abnormally increased glucose in the blood; it is not a disease for VA compensation purposes.

27.  No relevant injury or disease of the genitourinary system or genitourinary symptoms of incontinence and frequency were manifested during service.

28.  The current urinary complications with incontinence and frequency were manifested many years after service and are not causally or etiologically related to service.  

29.  No relevant injury or disease of the genitourinary system or symptoms of ED were manifested during service.

30.  Symptoms of ED were manifested many years after service and are not causally or etiologically related to service.  

31.  Current lower extremity edema has not been attributed to an underlying pathology.  

32.  The Veteran does not have an eye disability, but has refractive error.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for a bilateral knee disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for the bilateral knee disability, now claimed as a left knee disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The June 2004 rating decision that determined that new and material evidence had not been received to reopen service connection for folliculitis became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has not been received to reopen service connection for folliculitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for gout of both great toes are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for rectal bleeding are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The criteria for service connection for joint/pelvis pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for venous thrombosis are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for neck pain are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

10.  The criteria for service connection for GERD are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

11.  The criteria for service connection for a kidney disability/pain in the kidney area are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).  

12.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

13.  A positive microalbuminuria test is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

14.  Hyperglycemia is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

15.  The criteria for service connection for urinary complications with incontinence are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

16.  The criteria for service connection for ED are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

17.  The criteria for service connection for edema of both legs are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

18.  The criteria for service connection for loss of vision are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

Collectively, in June 2008, July 2008, and September 2008 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determined the disability rating and effective date once service connection is established.  The RO notified the Veteran of the evidence and information necessary to reopen the previously denied claims for a knee disability and folliculitis, provided the appropriate definition of new and material evidence, and explained the basis for the prior denials.  Although the RO identified the wrong rating decision as the last final denial for folliculitis, the error is harmless because the reasons for the prior denial, and the evidence needed to reopen the claim were properly identified.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have also been obtained, or otherwise submitted, and are associated with the record.  See August 2008 and August 2009 VA Forms 21-4138 (noting that the names of the physicians that have treated the Veteran over the years have already been sent).  There are no pertinent treatment records found in the Virtual VA folder.  Although the Veteran reported, on the January 2004 VA Form 21-526A, that he was receiving Social Security disability benefits, a Social Security Administration inquiry in February 2004 revealed that the Veteran received Supplementary Medical Insurance (SMI), and did not disclose any evidence of disability compensation; therefore, a request for records from the SSA is not warranted because they have no reasonable possibility of substantiating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

The Veteran has not been provided with a VA medical examination in connection with the appeals decided herein; however, no medical examination or medical opinion is needed in this case.  New and material evidence has not been received to reopen service connection for a bilateral knee disability or folliculitis/chloracne.  38 C.F.R. § 3.159(c)(4)(iii).  The weight of the evidence demonstrates that gout (involving the joints and pelvis and the great toes), venous thrombosis, osteoarthritis (involving the neck), hypertension, urinary complications with incontinence, and ED were manifested many years after service separation, and are not causally or etiologically related to the Veteran's period of active military service.  The competent evidence of record does not show a link between any of the claimed disabilities and service, to include presumed herbicide exposure during service.  The scientific studies performed and considered as part of the regulatory process have not found a correlation between any of the claimed disabilities and herbicide exposure.  The positive microalbuminuria test and hyperglycemia are not "disabilities" for VA compensation purposes.  Also, there is competent medical evidence showing no current disability manifested by the symptoms of rectal bleeding, pain in the kidney area, or edema of the legs.  The Veteran is not diagnosed with a gastrointestinal disability, including GERD, and loss of vision caused by refractive error of the eye is not a disability for VA compensation purposes.  As no medical examination or medical opinion would help substantiate the appeals, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with appellate review.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening Analysis for Service Connection for a Bilateral Knee Disability

In the February 2002 rating decision, the RO denied service connection for a bilateral knee disability on the bases that, although current treatment records showed numerous complaints of right and left knee pain, the service treatment records were absent of any treatment or injury for the knees, and the evidence did not show a link between the bilateral knee disability and service.  In March 2002, the Veteran was notified of that rating decision and provided notice of his procedural and appellate rights.  He did not appeal the February 2002 rating decision within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the February 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the February 2002 rating decision, the Board finds that it does not qualify as new and material evidence and, therefore, is not sufficient to reopen service connection for a bilateral knee disability, now claimed as a left knee disability.  At the time of the February 2002 denial, the evidence showed report of knee pain beginning in 1999 or 2000 (i.e., many years after service separation), and then-current treatment for bilateral knee pain.  See, e.g., October 2001 VA primary care nurse practitioner note; August 2000 VA rheumatology clinic note; November 2001 VA Form 21-526.  The evidence of record at that time, however, did not show complaint, finding, or treatment for knee problems during service, or link the Veteran's bilateral knee disability to active service, to include herbicide exposure.

The evidence that has been associated with the record since the February 2002 rating decision consists of additional VA treatment records dated from June 2000 to February 2010, private treatment note dated in February 2004, the February 2010 DRO Informal Hearing Report, and additional written statements from the Veteran.  Because the additional evidence was not previously considered at the time of the February 2002 rating decision, it qualifies as new evidence; however, it is not material evidence because it does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  

The evidence added to the record since the February 2002 rating decision continues to show that the Veteran has a bilateral knee disability for which he receives medical treatment; however, the additional evidence does not tend to show that the bilateral knee disability had its onset during service or is otherwise causally or etiologically related to service, to include presumed herbicide exposure.  The Veteran's continued assertion that the bilateral knee disability is causally or etiologically related to presumed herbicide exposure during service is not material evidence because he, as a lay person, is not competent to provide a medical opinion on the etiology of the bilateral knee disability in cases, such as this, when the onset of knee symptoms occurred many years after service separation, and the medical disability (i.e., osteoarthritis) involves complex systems processes and disease processes that are not observable by the five senses of a lay person.  Also, the Veteran's assertion that the bilateral knee disability is related to presumed herbicide exposure is not new evidence because the Veteran had made the same assertion that was considered at the time of the February 2002 rating decision.  See, e.g., November 2001VA Form 21-526.  For these reasons, the Board finds that the additional evidence received since the February 2002 rating decision is not new and material evidence; therefore, the claim for service connection for a bilateral knee disability, now claimed as a left knee disability, cannot be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Reopening Service Connection for Folliculitis/Chloracne Analysis

In the June 2004 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for folliculitis because the evidence received did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The RO explained that service connection for folliculitis had previously been denied on the basis that folliculitis was not related to or caused by service (i.e., there was no nexus between service and folliculitis).  See December 1989 rating decision; April 1990 rating decision; February 2002 rating decision.  In June 2004, the Veteran was notified of that rating decision and provided notice of his procedural and appellate rights.  He did not appeal the June 2004 rating decision within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the June 2004 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the June 2004 rating decision, the Board finds that it does not qualify as new and material evidence and, therefore, is not sufficient to reopen service connection for folliculitis.  At the time of the June 2004 determination that new and material evidence had not been received to reopen service connection for folliculitis, the collective evidence showed treatment, during service, for pruritis lichenification of the skin in the left inguinal area in July 1964, athlete's feet with a "few months" duration in October 1964, a boil on the right medial malleolus in September 1964, and tinea cruris (i.e., jock itch) in September 1966.  The evidence also showed diagnosis and treatment for folliculitis many years after service.  The evidence of record at that time, however, did not show complaint, finding, or treatment for folliculitis during service, or link the Veteran's folliculitis to active service, to include herbicide exposure.

The evidence that has been associated with the record since the June 2004 rating decision consists of additional VA treatment records dated from June 2000 to February 2010, the February 2010 DRO Informal Hearing Report, and additional written statements from the Veteran.  Because the additional evidence was not previously considered at the time of the June 2004 rating decision, it qualifies as new evidence; however, it is not material evidence because it does not relate to a previously unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record since the June 2004 rating decision continues to show that the Veteran has chronic folliculitis for which he receives medical treatment; however, the evidence does not tend to show that the disability had its onset during service or is otherwise causally or etiologically related to service, to include presumed herbicide exposure.  

The Veteran has not been diagnosed with chloracne, a presumptive disease associated with herbicide exposure, and does not contend that he has been diagnosed with chloracne by a competent medical professional.  See June 2008 VA Form 21-4138 (reporting that he learned from a newsletter called the Agent Orange Review that he had chloracne).  Because the diagnosis of chloracne requires medical training and the ability to distinguish skin symptoms and understand their etiology, it is not a simple medical condition capable of lay diagnosis; therefore, the Veteran, as a lay person, is not competent to diagnose chloracne.  See Dorland's Illustrated Medical Dictionary 348 (30th ed. 2003) (defining chloracne as an acneiform eruption caused by exposure to chlorine compounds).  

Also, the Veteran's continued assertion that the folliculitis is causally or etiologically related to presumed herbicide exposure during service is not material evidence because he, as a lay person, is not competent to provide a medical opinion on the etiology of folliculitis in cases, such as this, when the onset of folliculitis symptoms occurred many years after service separation.  Also, the Veteran's assertion that folliculitis is related to presumed herbicide exposure is not new evidence.  The Veteran had made the same assertion that was considered at the time of the June 2004 rating decision.  See, e.g., February 2004 VA primary care note (noting the Veteran's report that he believed that chronic folliculitis was related to AO exposure, was told to obtain a medical opinion stating that the condition was related to AO exposure, and his local doctor told him that he did not know what it was).  For these reasons, the Board finds that the additional evidence received since the June 2004 rating decision is not new and material evidence; therefore, the claim for service connection for folliculitis/chloracne cannot be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with gout, venous thrombosis, osteoarthritis (affecting the neck), and hypertension.  Crystal-induced arthritis is defined as inflammation of the joint due to the deposition of inorganic crystalline material within the joints, and the definition specifically reads "see gout."  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).  After considering the medical definition of crystal-induced arthritis (i.e., gout), and resolving reasonable doubt in favor of the Veteran, the Board finds that gout is a condition similar to arthritis.  

Venous thrombosis, also known as phlebothrombosis, is the presence of a clot in a vein, unassociated with inflammation of the wall of the vein.  See Dorland's Illustrated Medical Dictionary 1423, 1970 (30th ed. 2003).  After considering the medical definition of venous thrombosis, and resolving reasonable doubt in favor of the Veteran, the Board finds that venous thrombosis is a condition similar to cardiovascular disease.   

Arthritis (i.e., gout and osteoarthritis), cardiovascular disease (i.e., venous thrombosis), and hypertension are "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Urinary complications with incontinence and ED are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) are not applicable to those diagnoses.  The weight of the evidence is against finding that the remaining claims are disabilities for which service connection may be granted (i.e., no current disability).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include any of the disabilities for which the Veteran seeks service connection.  See 38 C.F.R. § 3.309(e). 

Service Connection Analysis for Gout of Both Great Toes and Joint/Pelvis Pain

The Veteran contends that presumptive service connection is warranted for gout of the great toes and joint and pelvis pain due to Agent Orange exposure.  See June 2008 VA Form 119.  As a preliminary matter, the Board notes that, where it is unclear from the record whether the joint and/or pelvis pain is attributable to gout or the diagnosis of osteoarthritis, the Board has attributed such pain to the diagnosis of gout in the service connection analysis for gout below.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has qualifying "service in Vietnam" so that exposure to herbicide agents during service may be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the DD Form 214 does not specify any dates of Vietnam service for the Veteran, and other evidence of record does not clearly establish his Vietnam service.  The DD Form 214, however, does show that the Veteran had one year, eight months, and twenty eight days of foreign and/or sea service with the U.S. Army, and was in receipt of the Vietnam Service Medical and Vietnam Campaign Medal, among other military citations.  Additionally, the Veteran has competently reported service in Vietnam from 1965 to 1966, and there is no indication in the record that the account of Vietnam service is not credible.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran had qualifying service in Vietnam, and is, therefore, presumed to have been exposed to herbicide agents, including Agent Orange, during service.

The Board next finds that the Veteran has a current diagnosis of gout affecting various joints, including the great toes; therefore, the question of whether the Veteran has a current disability is not at issue in this case.  See, e.g., January 2009 VA primary care note (including an assessment of "right hand pain - gout"); August 2008 primary care note (including an assessment of gout with no symptoms at present).  Thus, the Board will next consider whether gout was incurred in service, to include as due to presumed herbicide exposure.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding a toe or joint injury, or toe or joint disease or chronic symptoms of gout, including of the great toes, during service.  Service treatment records are absent of any complaint, findings, or treatment for toe or joint problems or gout, including gout affecting the great toes.  Also, on the September 1966 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had "arthritis or rheumatism," or a "bone, joint, or other deformity."  Although the Veteran checked "Yes" when asked if he then had or had ever had "cramps in [the] legs," "recurrent back pain," and "foot trouble" on the September 1966 service report of medical history, the service medical examiner found the positive answer to be of no medical significance.  See also September 1963 service report of medical history (noting the Veteran's report of cramps in the legs rarely at night).  At the September 1966 service separation examination, abdomen and viscera, spine, musculoskeletal system, and the feet were clinically evaluated as normal.  

Because service treatment records are complete, and the abdomen and viscera, spine, musculoskeletal system, and feet were clinically evaluated during service, to include at the September 1966 service separation examination, the Board finds that a toe or joint injury, toe or joint disease, and gout, including of the great toes, are conditions that would have been ordinarily been recorded during service; therefore, the service treatment records, which show no such findings, provide evidence against a finding of toe injury or disease, or chronic symptoms of gout, including of the great toes during service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Board next finds that the weight of the evidence is against finding that gout, which affects various joints, including of the great toes, was manifested to a compensable degree within one year of service separation, or that symptoms of gout have been continuous since service.  The post-service medical evidence shows that gout symptoms were not manifested until approximately 2004.  See February 2004 VA primary care nurse practitioner note (noting chronic pain in multiple joints); May 2004 VA primary care nurse practitioner note (noting an assessment of gout); see also October 2006 VA primary care note (showing treatment for left ankle and foot pain after stepping off the back of a pickup truck a week before, and the VA medical provider noted that the Veteran's foot pain was "very suspicious" for gout).  Thus, the evidence shows that gout symptoms were initially manifested many years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additionally, the Board notes that gout, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not established a correlation between herbicide exposure during service and gout that developed many years after service.  In an August 2008 statement, the Veteran wrote that the Agent Orange review that he received in the mail is the only information, other than discussion with other veterans, that led him to believe that his claimed disabilities may be the result of herbicide exposure; however, the Veteran has provided no competent evidence of a link between current gout, which affects various joints including the great toes, and active military service, to include presumed exposure to herbicide agents during service.

Although the Veteran has asserted that presumed herbicide exposure during active service caused gout of the great toes and joint and pelvis pain, he is a lay person and does not have the requisite medical expertise to diagnose gout or render a competent medical opinion regarding the relationship between the current gout and active service.  Such opinions on etiology and causation involve making findings based on medical knowledge and clinical testing results, and the musculoskeletal system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had gout symptoms at any given time, the Veteran has not reported that he had any toe or joint injury or toe or joint disease during service, chronic symptoms of gout during service, or continuous symptoms of gout since service, to include to a compensable degree in the first post-service year.  The post-service treatment evidence shows that gout was first manifested many years after service.  Consequently, the Veteran's purported opinion relating the current gout to presumed herbicide exposure during active service is of no probative value. 

Thus, in summary, the weight of the evidence demonstrates no toe or joint injury, toe or joint disease, or chronic symptoms of gout manifested in service; no symptoms of gout (of various joints including the great toes) continuously manifested since service; no gout symptoms manifested to a compensable degree within a year of service separation; and no relationship between the Veteran's current gout and service, including presumed herbicide exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claims, and service connection for gout of the great toes and joint and pelvis pain must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection Analysis for Rectal Bleeding

The Veteran contends that the current rectal bleeding is related to presumed herbicide exposure (i.e., Agent Orange exposure) during active service.  See June 2008 VA Form 119.  Because rectal bleeding is a symptom of a disability and is not considered a disability, in and of itself, it must be attributed to an underlying disability for which service connection may be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see also 38 C.F.R. § 4.114, Diagnostic Code 7336 (rating criteria for hemorrhoids includes "persistent bleeding" among symptoms).   

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a current "disability" (i.e., underlying pathology) to which the symptom of rectal bleeding may be attributed.  The evidence shows that, during service, the Veteran reported rare rectal bleeding; however, no underlying pathology to account for the rectal bleeding was clinically identified.  See September 1963 and September 1966 service reports of medical history (noting the Veteran's report of piles or rectal disease); but see the September 1963 and September 1966 service medical examination report (showing a normal anus and rectum).  

The evidence also shows that, after service, the Veteran reported rectal bleeding at various times while seeking medical treatment, and several assessments of bright red blood per rectum (BRBPR) were made.  See, e.g., July 2002 VA gastroenterology outpatient consultation note (noting report of rectal bleeding after dairy consumption or eating spicy food, and assessment of BRBPR).  In September 2002, a VA gastroenterology procedure consultation note reveals a colon polyp, right and left sided diverticulosis, and minimal internal hemorrhoids, and the "diminutive polyps" were removed.  Later, a May 2005 VA nurse practitioner telephone encounter note reveals that a biopsy then showed small fragment of colonic mucosa showing mild to moderate inflammation and small submucosal lymphoid nodule that was benign.  

When the Veteran again reported rectal bleeding in July 2006, the VA treating medical provider advised him to stop taking over the counter medication (i.e., health supplements such as gensing and ginko biloba) with anticoagulants because several of the health supplements had ingredients that could cause the blood to be thinner.  Subsequent VA treatment records, including those generated during the claim/appeal period, continue to show rectal bleeding among the active problems; however, the symptom of rectal bleeding has not been attributed to a currently diagnosed "disability" for VA compensation purposes by a medical professional.  Notably, the VA active problem list also includes "noncompliance, medication regimen," which suggests that the Veteran may not have complied with medical advice against taking certain medications that cause blood thinning.  See January 2009 primary care note; see also June 2002 VA primary care note (noting that the role of certain medications in blood thinning and bleeding, and advising the Veteran to avoid certain over the counter medications).  

Thus, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed disability manifested by the symptom of rectal bleeding.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the evidence of record shows no diagnosis of a current "disability" at any time during the claim/appeal period, that holding is of no advantage.  

In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for rectal bleeding, and the claim must be denied. Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Venous Thrombosis

The Veteran contends that the current venous thrombosis was manifested many years after service and is due to presumed herbicide exposure during service.  See August 2000 VA primary care physician assistant note (including venous thrombosis NOS among the list of active problems); June 2008 VA Form 119.  He seeks service connection on this basis.    

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of vascular injury, vascular disease, or chronic symptoms of venous thrombosis during service.  Service treatment records are absent of any complaints, findings, or treatment for vascular problems, to include venous thrombosis.  On the September 1963 service reenlistment report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had cramps in the legs; however, on the portion of the September 1963 service separation report designated for the physician's summary and elaboration of all pertinent data, it was reported that the Veteran had cramps in the legs rarely at night.  Later, on the September 1966 service separation report of medical history, the Veteran again checked "Yes" when asked if he then had or had ever had cramps in the legs, and the service medical examiner noted that the positive answer was found to be of no medical significance.  At the September 1966 service separation medical examination, the vascular system and lower extremities were clinically evaluated as normal.  

Because service treatment records are complete, and the Veteran's vascular system and lower extremities were clinically evaluated during service, to include at the September 1966 service separation examination, the Board finds that a vascular injury, vascular disease, and chronic symptoms of venous thrombosis are all conditions that would have been recorded in the service treatment records if they had then been present during service; therefore, the absence of any diagnosis or treatment for the conditions in the service treatment records provides evidence against a finding of vascular injury or disease, or vascular symptoms, including symptoms of venous thrombosis, during service.  Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438 (Lance, J., concurring).  

The Board next finds that the weight of the evidence is against a finding that continuous symptoms of venous thrombosis were manifested since service, to include to a compensable degree within the first post-service year.  As stated above, service treatment records are absent of any finding or treatment for venous thrombosis, and the earliest evidence of symptoms of venous thrombosis is not shown until 2000, approximately thirty four years after service separation.  See, e.g., June 2000 VA primary care nurse practitioner note (noting the Veteran's complaint of recent left leg numbness, swelling, and pain after night fishing and the ordering of a vascular study).  The absence of evidence of venous thrombosis for more than three decades after service separation further weighs against a finding that venous thrombosis is causally or etiologically related to service.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  

Additionally, venous thrombosis, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not established a correlation between herbicide exposure during service and venous thrombosis that developed many years after service.  In an August 2008 statement, the Veteran wrote that the Agent Orange review that he received in the mail is the only information, other than discussion with other veterans, that led him to believe that his claimed disabilities may be the result of herbicide exposure.  The Veteran has not provided competent evidence of a link between current venous thrombosis and active military service, to include presumed exposure to herbicide agents during service.

Although the Veteran has asserted that presumed herbicide exposure during active service caused the venous thrombosis, he is a lay person and does not have the requisite medical expertise to diagnose venous thrombosis or render a competent medical opinion regarding the relationship between the current venous thrombosis and active service.  Such opinions on etiology and causation involve making findings based on medical knowledge and clinical testing results, and the vascular system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had venous thrombosis symptoms at any given time, the Veteran has not reported that he had vascular injury or vascular disease or symptoms of venous thrombosis during service.  Rather, the evidence shows that venous thrombosis was first manifested many years after service.  There is no competent opinion linking the Veteran's current venous thrombosis to service.  Consequently, the Veteran's purported opinion relating the current venous thrombosis to presumed herbicide exposure during active service is of no probative value. 

Thus, in summary, the weight of the evidence demonstrates no vascular injury, vascular disease, or vascular symptoms in service; no symptoms of venous thrombosis until many years after service separation; and no relationship between the Veteran's current venous thrombosis and service, including presumed herbicide exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for venous thrombosis must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis for Neck Pain

The Veteran contends that the current osteoarthritis of the neck is due to presumed herbicide exposure during service.  See July 2006 VA primary care note (showing an assessment of osteoarthritis with pain in the back of the neck); see also August 2009 Agent Orange examination note (showing a diagnosis of myalgia of the neck with radiation down the spine by history); January 2010 VA primary care note (rambling report of varied aches and pains, including the neck, which seem to have resolved at this time); see also June 2008 VA Form 119.  The Veteran seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of neck injury, neck disease, or chronic symptoms of osteoarthritis of the neck during service.  Service treatment records are absent of any complaint, finding, or treatment for neck problems during service, and the musculoskeletal system and head, face, neck and scalp were clinically evaluated as normal at the September 1966 service separation examination.  Because service treatment records are complete, and the Veteran's musculoskeletal system and neck were clinically evaluated during service, to include at the September 1966 service separation examination, the Board finds that a neck injury, neck disease, and osteoarthritis of the neck are all conditions that would have been recorded in the service treatment records if they had then been present during service; therefore, the service treatment records provide evidence against a finding of neck injury or disease, or chronic symptoms of osteoarthritis of the neck during service.
  
The Board next finds that the weight of the evidence is against a finding of continuous symptoms of osteoarthritis of the neck since service, to include in the first post-service year.  The evidence shows that the Veteran's neck disability was manifested many years after service.  The earliest evidence of neck pain is shown in 1993, and was then due to a post-service neck injury.  A November 1993 private treatment note reveals that the Veteran reported continued neck pain after a recent automobile accident and was diagnosed with a sprain-type injury to the neck.  Thus, the evidence shows that osteoarthritis symptoms were initially manifested twenty seven years after service separation.  See Buchanan at 1336; see also Maxson at 1333.  
    
Additionally, the Board notes that osteoarthritis, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not established a correlation between herbicide exposure during service and osteoarthritis that developed many years after service.  In an August 2008 statement, the Veteran wrote that the Agent Orange review that he received in the mail is the only information, other than discussion with other veterans, that led him to believe that the claimed disabilities may be the result of herbicide exposure; however, the Veteran has provided no competent evidence of a link between current osteoarthritis (of the neck) and active military service, to include presumed exposure to herbicide agents during service.

Although the Veteran has asserted that presumed herbicide exposure during active service caused osteoarthritis of the neck, he is a lay person and does not have the requisite medical expertise to diagnose osteoarthritis of the neck or render a competent medical opinion regarding the relationship between the current osteoarthritis of the neck and active service.  Such opinions on etiology and causation involve making findings based on medical knowledge and clinical testing results, and the musculoskeletal system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had osteoarthritis symptoms at any given time, the Veteran has not reported that he had neck injury or disease or chronic symptoms of osteoarthritis of the neck during service or continuous symptoms of osteoarthritis of the neck since service, to include in the first post-service year.  The post-service treatment evidence shows that the neck disability was first manifested many years after service.  Consequently, the Veteran's purported opinion relating the current osteoarthritis of the neck to presumed herbicide exposure during active service is of no probative value. 

Thus, in summary, the weight of the evidence demonstrates no neck injury, neck disease, or chronic symptoms of osteoarthritis of the neck manifested in service; no symptoms of osteoarthritis of the neck continuously manifested since service; no osteoarthritis symptoms of the neck manifested to a compensable degree within a year of service separation; and no relationship between the Veteran's current osteoarthritis of the neck and service, including presumed herbicide exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for the neck disability must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for GERD

The Veteran contends that he currently suffers from GERD due to exposure to herbicide agents (i.e., Agent Orange) during service.  See June 2008 VA Form 119. He seeks service connection for GERD on this basis.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran is currently diagnosed with a gastrointestinal disability, including GERD.  The evidence shows no complaint, diagnosis, or treatment for a gastrointestinal disability during service, and the abdomen and viscera were clinically evaluated as normal at the September 1966 service separation examination.  See also September 1966 service separation report of medical history (denying current or past frequent indigestion or stomach, liver, or intestinal trouble).  The evidence also shows that the Veteran has typically denied having current gastrointestinal complaints when seeking medical treatment for various ailments, and there is no current diagnosis, or treatment for a gastrointestinal disability, including GERD.  See, e.g., January 2010 VA primary care physician note (denying a medical history of nausea, vomiting, frequent indigestion or reflux symptoms, abdominal pain, diarrhea, constipation, hematochezia, and melena).  The occasional gastrointestinal symptoms reported by the Veteran were shown to be side effects of medication.  See July 2006 VA primary care nurse practitioner note (noting that certain medications for pain caused stomach irritation).   

Although the Veteran has indicated that he has a current diagnosis of GERD (see June 2008 VA Form 119), the weight of the evidence does not show a current diagnosis of GERD or any gastrointestinal disability.  Rather, the evidence shows that the Veteran has repeatedly denied having any gastrointestinal symptoms when seeking medical treatment during the claim/appeal period.  The Veteran's statements to medical providers for treatment purposes, considered together with the absence of any findings or treatment for gastrointestinal disability, are more credible and outweigh the assertion that he currently suffers from GERD because the treatment records would likely reflect accurately the Veteran's physical condition, and record any complaint, diagnosis, and treatment for a gastrointestinal disability, including GERD.  

The Veteran, as a lay person, is competent to report experiencing any gastrointestinal symptoms at any given time; however, he is not competent to diagnose a gastrointestinal disability, including GERD.  A diagnosis of GERD involves unseen systems processes and disease processes of the gastrointestinal system that are not observable by the five senses of a lay person.  See Dorland's Illustrated Dictionary 533 (30th ed. 2003) (defining GERD as any condition noted clinically or histopathologically that results from gastroesophageal reflux ranging in seriousness from mild to life-threatening; principal characteristics are heartburn and regurgitation).   Furthermore, the Veteran has typically denied having any gastrointestinal symptoms during the course of medical treatment; therefore, the Veteran's opinion that he currently has GERD due to presumed herbicide exposure during active service is of no probative value. 
   
Thus, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed gastrointestinal disability, including GERD.  Also, the weight of the evidence is against finding that he has current gastrointestinal symptoms, apart from occasional side effects from medication.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. at 319.  However, where, as here, the evidence of record does not show a diagnosis of the claimed disability at any time during the claim/appeal period, that holding is of no advantage; therefore, the preponderance of the evidence is against the claim for service connection for GERD, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Kidney Disability/Pain in the Kidney Area

The Veteran contends that pain in the area of the kidneys is due to presumed herbicide exposure.  See October 2008 statement from the Veteran.  He asserts that he began to experience pain in the kidney area in the 1970s and has complained of kidney pain to medical providers at various times.  See June 2008 VA Form 21-4138. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran is currently diagnosed with a kidney disability.  The evidence shows no complaint, diagnosis, or treatment for a kidney disability during service, and the genitourinary system was clinically evaluated as normal at the September 1966 service separation examination.  See also September 1966 service separation report of medical history (denying current or past kidney stone or blood in the urine).  The evidence also shows that the Veteran's denied having any medical history of kidney disease for many years after service, and, in September 2001, was shown to have normal kidney function.  See, e.g., the December 1983 private treatment record (noting that the Veteran checked "No" when asked if her had a medical history of kidney disease); see September 2001 VA laboratory test results and letter (showing normal kidney function tests).  

A November 2003 VA nursing outpatient surgery preoperative assessment note reveals that the Veteran then reported a medical history of kidney disease; however, the Veteran's report of kidney disease is not consistent with, and is outweighed by, the treatment records, which are absent of any history or complaints or diagnosis of a kidney disability and would likely record accurately the Veteran's history and physical condition while seeking medical treatment for various physical ailments over many years.  

The evidence also shows that the current report of pain in the kidney area on statements submitted in connection with the claim/appeal; however, the reported symptom, while competent, has not been attributed to a currently diagnosed disability by a medical professional.  Current complaints of back pain have been attributed to chronic pain involving the joints and diagnosis of gout and/or osteoarthritis, not a kidney disability.  Although the evidence shows a positive microalbuminuria test in 2007, and current symptoms of urinary incontinence, nocturia, and hematuria (i.e., blood in the urine), the symptoms and laboratory finding are not shown to be reflective of a diagnosed kidney disability.  The Board separately discusses whether service connection is warranted for gout and osteoarthritis, urinary incontinence, and the positive microalbuminuria test herein.     

The Veteran, as a lay person, is competent to report experiencing any pain "in the kidney area" at any given time; however, he is not competent to diagnose a kidney disability or provide a competent opinion that pain in the kidney area, which was manifested many years after service, is due to presumed herbicide exposure during service.  Diagnosis of a kidney disability involves unseen systems processes and disease processes of the genitourinary system that are not observable by the five senses of a lay person; therefore, the Veteran's opinion that he currently has a kidney disability due to presumed herbicide exposure during active service is of no probative value. 
   
Thus, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed kidney disability to account for the report of pain in the kidney area.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich at 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer at 225; Rabideau at 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain at 319.  However, where, as here, the evidence of record does not show a diagnosis of the claimed disability at any time during the claim/appeal period, that holding is of no advantage; therefore, the preponderance of the evidence is against the claim for service connection for a kidney disability/pain in the kidney area, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that current hypertension was manifested many years after service and is due to presumed herbicide exposure during service.  See January 2010 VA primary care note (noting asymptomatic hypertension).  He seeks service connection on this basis.    

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013). 

After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that no vascular injury, disease, or chronic symptoms of hypertension were manifested during service.  Review of the Veteran's service treatment records shows that, on the September 1966 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had "high or low blood pressure;" however, the service physician reviewed the positive answer and found it be of no medical significance.  During service, blood pressure readings were consistently within normal limits, to include at the September 1966 service separation examination (i.e., 132/68).  Also, at the September 1966 service separation examination, the vascular system was clinically evaluated as normal.  Thus, blood pressure readings throughout service were within normal limits, and there was no finding of hypertension during service; therefore, the evidence weighs against finding that hypertension or chronic symptoms of hypertension were manifested during service.  

The Board next finds that the evidence shows that the Veteran did not continuously manifest symptoms of hypertension since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest post-service evidence of high blood pressure is not shown until approximately 1986, twenty years after service, The twenty-year gap between the in-service report of high blood pressure and the first post-service report of high blood pressure provides evidence against finding that chronic symptoms of hypertension was manifested during service, or that continuous symptoms of hypertension were manifested since service, including to a compensable degree within the first post-service year.  For these reasons, there is no basis for presumptive service connection for hypertension as a chronic disease under 
38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service incident or event, including presumed exposure to herbicide agents during service.  As noted, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and hypertension that developed many years later such that hypertension was specifically excluded by regulation as a disease associated with herbicide exposure.  There is no competent evidence of record that has demonstrated a relationship between the current hypertension and active military service, to include presumed exposure to herbicide agents while serving in Vietnam.  In an August 2008 statement, the Veteran wrote that the Agent Orange review that he received in the mail is the only information, other than discussion with other veterans, that led him to believe that the claimed disabilities may be the result of herbicide exposure; however, the Veteran has provided no competent evidence of a link between current hypertension and active military service, to include presumed exposure to herbicide agents during service.

The record does not show vascular injury or vascular disease in service, symptoms of hypertension in service, or continuous symptoms of hypertension since service.  As such, there is no factual basis for the Board to seek an additional nexus opinion, or upon which a medical professional could relate the Veteran's hypertension to service, as any purported direct nexus opinion would be based on a factually inaccurate assumption of chronic and continuous symptoms and would be inconsistent with the scientific studies establishing the lack of such relationship.  See Reonal, 5 Vet. App. at 461; see also Bardwell, 24 Vet. App. at 40.  As such, direct service connection for hypertension is not established, and presumptive service connection for hypertension may not be established on a presumptive basis, including as due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has asserted that presumed exposure to herbicide agents during active service caused current hypertension, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between hypertension and active service.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings at any given time, hypertension refers to persistently high arterial blood pressure, as stated above.  Under VA regulation, hypertension is confirmed by readings taken two or more times on at least three different days reflecting diastolic blood pressure predominantly 90 mm or greater or systolic blood pressure predominantly 160 mm or greater with diastolic pressure less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The evidence does not show clinical documentation of hypertension until decades after service, and the Veteran does not contend that hypertension began until many years after service.  In addition, while a medical opinion considers symptoms to help determine the dates of onset of hypertension, the opinion is not based primarily on the reported symptoms that are capable of lay observation.  Consequently, the Veteran's purported opinion relating hypertension to active service is of no probative value.     

Thus, in summary, the weight of the evidence demonstrates no vascular injury, vascular disease, or chronic symptoms of hypertension manifested in service; no symptoms of hypertension continuously manifested since service; hypertension was not manifested to a compensable degree within a year of service; and no nexus relationship between the Veteran's hypertension and service, to include presumed Agent Orange exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for hypertension must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Positive Microalbuminuria Test and Hyperglycemia

The Veteran contends that the positive microalbuminuria test and hyperglycemia that were manifested many years after service are due to presumed herbicide (i.e., Agent Orange) exposure during service.  The evidence shows a positive microalbuminuria test in July 2007.  See VA treatment records problem list printed on March 4, 2008.  Also, hyperglycemia was first noted many years after service and is included on the 2008 VA problem list for the Veteran.  See August 2008 VA primary care note (noting an assessment of hyperglycemia).

Microalbuminuria is defined as "an increase in urinary albumin excretion too subtle to be measured by conventional means, often seen with the hyperfiltration of diabetes mellitus."  See Dorland's Illustrated Medical Dictionary 1150 (30th ed. 2003).  Microalbuminuria (i.e., increased urinary albumin excretion) is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Microalbuminuria is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, disability benefits are not available for microalbuminuria.  

Hyperglycemia, which is defined as "abnormally increased glucose in the blood, such as in diabetes mellitus," similarly represents a laboratory finding and is not, in and of itself, a disability.  See Dorland's Illustrated Medical Dictionary 881 (30th ed. 2003).  The presence of abnormally increased content of glucose in the blood does not reflect a chronic acquired "disability" for VA compensation purposes.  As such, disability benefits are also not available for hyperglycemia.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich at 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer at 225; Rabideau at 141.  For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a positive microalbuminuria test and service connection for hyperglycemia; therefore, the claims must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for Urinary Complications with Incontinence

The Veteran contends that current urinary complications with incontinence are due to presumed herbicide exposure during service.  See, e.g., January 2010 VA primary care physician note (noting an assessment of nocturia); June 2008 written statement by the Veteran and VA Form 119.  He seeks service connection on this basis.    

After review of the lay and medical evidence of record, the weight of the evidence is against a finding of a relevant injury or genitourinary system disease during service, or symptoms of urinary incontinence during service.  The service treatment records are absent of any complaint, finding, or treatment for urinary incontinence and infrequency.  During service, the Veteran was once treated for acute urethritis due to gonococcus; however, on the September 1963 re-enlistment service report of medical history, the service medical examiner wrote that the Veteran was treated with penicillin for gonorrhea in January 1962 and had no sequelae.  The genitourinary system was clinically evaluated as normal at that time.  Later, on the September 1966 service separation report of medical history, the Veteran specifically checked "No" when asked if he then had or had ever had frequent or painful urination, and, at the September 1966 service separation examination, the Veteran's genitourinary system was again clinically evaluated as normal.  In consideration of the foregoing, the Board finds that the weight of the evidence shows that urinary complications with incontinence did not have their onset during service.   

The Board next finds that the weight of the evidence shows that the current urinary complications of urinary incontinence and frequency were manifested many years after service.  See September 1989 private treatment note (noting the Veteran's report of frequent urination and positive family history for diabetes mellitus).  This is the earliest evidence of record reflecting complaint of urinary problems after service.  The twenty seven year gap between the one-time in-service treatment for urethritis, and post-service complaint of urinary frequency weighs against a finding that the current urinary incontinence and frequency are causally or etiologically related to service.  

Additionally, urinary incontinence and frequency, by regulation, are not diseases for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not established a correlation between herbicide exposure during service and urinary incontinence and frequency that developed many years after service.  In an August 2008 statement, the Veteran wrote that the Agent Orange review that he received in the mail is the only information, other than discussion with other veterans, that led him to believe that his claimed disabilities may be the result of herbicide exposure.  The Veteran has not provided competent evidence of a link between current urinary incontinence and frequency and active military service, to include presumed exposure to herbicide agents during service.

Although the Veteran has asserted that presumed herbicide exposure during active service caused the current urinary complications, he is a lay person and does not have the requisite medical expertise to diagnose a genitourinary disability or render a competent medical opinion regarding the relationship between the genitourinary disability and active service.  Such opinions on etiology and causation involve making findings based on medical knowledge and clinical testing results, and the genitourinary system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had genitourinary symptoms at any given time, the Veteran has not reported that he had symptoms of urinary incontinence and frequency during service.  Rather, the evidence shows that urinary incontinence and frequency were first manifested many years after service.  There is no competent opinion linking the Veteran's current urinary incontinence and frequency to service.  Consequently, the Veteran's purported opinion relating the current incontinence and frequency to presumed herbicide exposure during active service is of no probative value. 

Thus, in summary, the weight of the evidence demonstrates that the urethritis during service resolved after treatment without sequelae during service; current symptoms of urinary incontinence and frequency were not manifested until many years after service; and no relationship between the Veteran's current urinary incontinence and frequency and service, including presumed herbicide exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for urinary complications with incontinence must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for ED

The Veteran contends that he has current ED due to exposure to herbicide agents during service.  See June 2008 written statement by the Veteran and VA Form 119; see also March 2005 VA primary care note (including assessment of male erectile dysfunction);  January 2007 VA primary care note (including male erectile disorder among the Veteran's active problems).  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the weight of the evidence is against a finding of a relevant injury or genitourinary system disease during service, or symptoms of ED during service.  Service treatment records are absent of any complaints, findings, or treatment for erectile dysfunction, and, at the September 1966 service separation examination, the Veteran's genitourinary system was clinically evaluated as normal.  In consideration of the foregoing, the Board finds that the weight of the evidence shows that ED was not present during service.   

The Board next finds that the weight of the evidence shows that the current ED was manifested many years after service.  See May 1997 private treatment note (noting a history of Viagra).  The 1997 treatment record is the earliest evidence of record indicating the presence of ED.  The absence of evidence of ED for decades after service weighs against a finding that the current ED is causally or etiologically related to service.  

Additionally, ED, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not established a correlation between herbicide exposure during service and ED that developed many years after service.  In an August 2008 statement, the Veteran wrote that the Agent Orange review that he received in the mail is the only information, other than discussion with other veterans, which led him to believe that the claimed disabilities may be the result of herbicide exposure.  The Veteran has not provided competent evidence of a link between current ED and active military service, to include presumed exposure to herbicide agents during service.

Although the Veteran has asserted that presumed herbicide exposure during active service caused the current ED, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between the ED, which was manifested many years after service, and active service.  Such opinions on etiology and causation involve making findings based on medical knowledge and clinical testing results, and the genitourinary system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had ED symptoms at any given time, the Veteran has not reported that he had symptoms of ED during service.  Rather, the evidence shows that ED was first manifested many years after service.  There is no competent opinion linking the Veteran's current ED to service.  Consequently, the Veteran's purported opinion relating the current ED to presumed herbicide exposure during active service is of no probative value. 

Thus, in summary, the weight of the evidence demonstrates that symptoms of ED did not manifest until many years after service, and that there is no relationship between the Veteran's current ED and service, including presumed herbicide exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for ED must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Edema of Both Legs

The Veteran contends that the current lower extremity edema is related to presumed herbicide exposure (i.e., Agent Orange exposure) during active service.  See February 2008 VA primary care note (assessing trace lower extremity edema). Lower extremity edema is a symptom of a disability and is not considered a disability, in and of itself; therefore, it must be attributed to an underlying disability for which service connection may be granted.  See generally Sanchez-Benitez, 13 Vet. App. 282; see also 38 C.F.R. § 4.114, Diagnostic Code 7336 (rating criteria for hemorrhoids includes "persistent bleeding" among symptoms).   

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a current "disability" (i.e., underlying pathology) to which the symptom of lower extremity may be attributed.  The evidence shows that, during service, the Veteran reported cramps in the legs rarely at night; however, no underlying pathology to account for the leg cramps was clinically identified.  See September 1963 and September 1966 service reports of medical history (noting the Veteran's report of cramps in the legs); but see the September 1963 and September 1966 service medical examination reports (showing normal lower extremities).  The service treatment records are absent of any complaint, diagnosis, or treatment of lower extremity edema, and the lower extremities were normal at the September 1966 service separation examination.   

The Board next finds that the weight of the evidence demonstrates that lower extremity edema was manifested many years after service and has not been attributed to an underlying pathology.  See May 2004 VA primary care note (noting assessment of edema separate from assessment of gout).  The 2008 VA problem list includes lower extremity edema among the active problems for the Veteran.  See also February 2008 VA primary care note (assessing trace lower extremity edema).  In February 2008, the Veteran's primary care medical provider advised him to reduce his salt intake and elevate the legs above the heart for at least thirty minutes twice daily but did not attribute the symptoms to an underlying pathology (i.e., disability).  The evidence shows that no medical professional has attributed the symptom of lower extremity edema, which first manifested many years after service, to a diagnosed disability at any time during the claim/appeal period.  

Thus, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed disability manifested by the symptom of lower extremity edema.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer at 225; Rabideau at 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain at 319.  However, where, as here, the evidence of record shows no diagnosis of a current "disability" at any time during the claim/appeal period, that holding is of no advantage.  

In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for edema of the legs, and the claim must be denied. Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Loss of Vision

The Veteran contends that the current loss of vision is due to presumed exposure to herbicide agents, and the absence of "good eye cover" while driving during service.  He seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the evidence shows decreased visual acuity of the left eye during service; however, there was no decrease in visual acuity for the right eye, or eye injury or disease during service.  On the September 1963 report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had eye trouble, and the service medical examiner noted that bright lights worried the Veteran but the report of eye trouble was not significant.  At the September 1966 service separation examination, the visual acuity for the right eye was 20/15 and visual acuity for the left eye was 20/30.  The eyes, ophthalmoscopic, pupils, and ocular motility were also clinically evaluated as normal.  

Service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

In consideration of the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have an eye "disability" for VA disability compensation purposes.  The Veteran has not asserted that he is diagnosed with an eye disability other than refractive error, and there is no diagnosis of an eye disability other than refractive error found in the treatment records; therefore, the weight of the evidence demonstrates that the Veteran has a congenital defect of the eyes.  The evidence shows that the Veteran had decreased visual acuity for the left eye during service; however, the Veteran does not allege, and the evidence does not show any superimposed eye injury or disease during service.  The service medical examiner considered the Veteran's complaints that bright lights worried him, and found the report of eye trouble to be insignificant.  The Veteran's distant vision was normal at that time (i.e., 20/20 bilaterally).  While the Veteran has reported refractive error in the bilateral eyes, this defect was not subjected to a superimposed disease or injury during service which created additional disability and, therefore, is not subject to service connection.  38 C.F.R. 
§ 3.303(c) (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes). 

For these reasons, the Board finds that the weight of the evidence demonstrates no current eye disability which may be entitled to service connection.  See Brammer at 

225.  For this reason, the Board finds that the preponderance of the evidence of record is against the claim, and service connection for loss of vision must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  

ORDER

New and material evidence not having been received, the appeal to reopen service connection for a bilateral knee disability (now claimed as a left knee disability) is denied. 

New and material evidence not having been received, the appeal to reopen service connection for folliculitis/chloracne (claimed as bumps of the face, neck, head, and abdomen) is denied. 

Service connection for gout of both great toes, claimed as pain and swelling, to include as due to herbicide exposure, is denied.

Service connection for rectal bleeding, to include as due to herbicide exposure, is denied.

Service connection for joint/pelvis pain, to include as due to herbicide exposure, is denied.

Service connection for venous thrombosis, to include as due to herbicide exposure, is denied.

Service connection for neck pain, to include as due to herbicide exposure, is denied.

Service connection for GERD, to include as due to herbicide exposure, is denied.

Service connection for a kidney disability/pain in the kidney area, to include as due to herbicide exposure, is denied.

Service connection for hypertension, to include as due to herbicide exposure, is denied.

Service connection for a positive microalbuminuria test, to include as due to herbicide exposure, is denied.

Service connection for hyperglycemia, to include as due to herbicide exposure, is denied.

Service connection for urinary complications with incontinence, to include as due to herbicide exposure, is denied.

Service connection for ED, to include as due to herbicide exposure, is denied.

Service connection for edema of both legs, to include as due to herbicide exposure, is denied.

Service connection for loss of vision is denied.


REMAND

Service Connection for Dermatitis/Recurrent Fungal Rash

The Board finds that the issue of service connection for dermatitis/recurrent fungal rash must be remanded for updated VA treatment records, and a VA medical examination with a medical opinion.  The Veteran contends that he has had recurrent skin problems since service or, in the alternative, that the current skin disability was caused by presumed herbicide exposure.  See written statements received in August 2008 and October 2008.  The evidence shows that the Veteran was treated during service for pruritis lichenification of the skin in the left inguinal area in July 1964, athlete's feet with "few months" duration in October 1964, a boil on the right medial malleolus in September 1964, and tinea cruris (i.e., jock itch) in September 1966.  Also, on the September 1966 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had boils and skin diseases.  

The post-service evidence shows medical treatment for various skin problems beginning in the mid-1970s, and the Veteran reported at various times that certain skin problems began in the 1970s.  See, e.g., May 1990 private treatment note (noting the report of a chronic rash on the neck since 1975); see also June 2001 VA Agent Orange examination note (complaining of occasional skin breakouts since the 1970's); June 2008 VA Form 21-4138 (reporting that he started breaking out with boils in the head and had bumps over the face, head, neck and shoulder in 1973).  At the August 2009 VA Agent Orange examination, the Veteran reported recurrent boils in his hand and right inguinal area that were first noted during his Vietnam service.  The evidence further shows current diagnoses of a recurrent fungal rash.  See February 2008 VA primary care note (noting an assessment of recurrent fungal rash); see also January 2009 primary care note (noting rash on the back of the neck that broke out about four days before); May 2001 (assessment of dermatitis).

Because it is unclear from the record whether the Veteran's current fungal rash is causally or etiologically related to the in-service skin symptomatology involving the inguinal area, the feet, and/or the right ankle, as opposed to any skin symptomatology that may have developed after service, and a VA medical examination has not yet been provided to the Veteran, the Board finds that a remand for a VA medical examination with a medical opinion is warranted.  

Service Connection for Sinusitis and Allergies

The issues of service connection for sinusitis and allergies are remanded for updated VA treatment records and a VA medical examination with a VA medical opinion.  The service treatment records show report and treatment for upper respiratory illness at various times throughout service.  There is competent evidence of recurrent symptoms of sinusitis and/or upper respiratory illness since service.  See, e.g., September 1979 private treatment record (noting treatment for sinusitis); January 2005 VA treatment record (noting treatment for an upper respiratory infection with sinus drainage for about a week and a half and lung congestion).  The evidence currently of record does not address whether the Veteran has current sinusitis and, if so, whether there is a causal or etiological relationship to service.  The evidence currently of record also does not address whether the Veteran has current disease of allergic etiology and, if so, whether the upper respiratory symptoms during service represented an acute allergic manifestation that subsided on the absence of or removal of the allergen.  

Service Connection for Hearing Loss

The Board finds that the issue of service connection for hearing loss must be remanded for a VA medical examination with a medical opinion.  The Veteran contends that current hearing loss was caused by exposure to the loud noise of tank engines and artillery fire during service or, in the alternative, exposure to herbicide agents during service.  See September 2008 VA Form 21-4138.  The Veteran's account of in-service noise exposure (i.e., acoustic trauma) is consistent with the conditions, circumstances, and hardships of his service as an armor crewman and is deemed credible.  There is also evidence of post-service occupational noise exposure.  See February 2010 VA audiology consult note (noting the Veteran's reported history of civilian occupational noise exposure working in a cotton mill for 30 years with no hearing protection until four or five years before retirement).  The evidence further shows a current diagnosis of bilateral sensorineural hearing loss; however, it is not clear whether the Veteran has a bilateral hearing loss "disability" as defined by 38 C.F.R. § 3.385 (2013) because audiometric test results were not reported.  See February 2010 VA audiology consultation note.  Because the Veteran has not yet been provided with a VA medical examination, and the evidence currently of record is insufficient to decide the appeal, a remand for a VA medical examination with a medical opinion is warranted.  

Accordingly, the issues of service connection for allergies, dermatitis/recurrent fungal rash, sinusitis, and hearing loss are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain VA treatment records from the Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina, that pertain to any medical treatment received by the Veteran from February 2010 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed dermatitis/recurrent fungal rash.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the dermatitis is causally or etiologically related to service, to include symptoms shown during service?  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

3.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed sinusitis and allergies.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed, to include allergen testing.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

(1)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that sinusitis had its onset during service, or is otherwise causally or etiologically related to service?  

Please explain the basis for the opinion, and consider the upper respiratory complaints and treatment throughout service.  See service treatment records dated in January 1963, June 1964, December 1964, March 1965, and August 1965; service reports of medical history dated in September 1963 and September 1966; and service medical examination reports dated in September 1963 and September 1966. 

(2) Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's upper respiratory symptoms during service were manifestations of a disease of allergic etiology (allergies)?

(3) If the examiner's opinion is that the in-service symptoms represented a disease of allergic etiology, is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's upper respiratory symptoms during service represented a seasonal and other acute allergic manifestation that subsided on the absence of or removal of the allergen?  

(4)  If the examiner's opinion is that the in-service upper respiratory symptoms do not represent seasonal or acute allergic manifestations, is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current allergic rhinitis is causally or etiologically related to symptomatology shown during service? 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

4.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed hearing loss.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

 Is it as likely as not (i.e., to a probability of 50 percent or greater) that the hearing loss is causally related to service, to include acoustic trauma during service?  

Please consider the Veteran's exposure to tank engines and artillery fire during service.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

5.  Thereafter, the remanded issues should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


